Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 1of 7. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHTO

Tony Potter,

Plaintiff,

Andrew Schumacher, Physicians
Assistant; Doctor J. Dunlop,
Medical Doctor,

Defendant(s).

YOUNGSTOWN DIVISION

 

CIVIL ACTION NUMBER

Ae tSCY pe o o 8

"BIVENS ACTION"

COMPLAINT FOR VIOLATIONS

OF THE EIGHTH AMENDMENT

TO THE U.S. CONSTITUTION
FOR: DELIBERATE INDIFFERENCE
TO A SERTOUS MEDICAL NEED;
DELAY IN MEDICAL TREATMENT;
DENTAL OF MEDICAL TREATMENT;
DELIBERATE INDIFFERENCE TO
A SUBSTANTIAL RISK OF HARM

ele: la henfanfrclaetinntotants fiesta ho stestanl entender natoutant Porta ariaricietaeica

JUDGE PEARSON
MAG. JUDGE BURKE

AGAINST FEDERAL EMPLOYEES IN THEIR INDIVIDUAL CAPACITIES
FOR VIOLATIONS OF THE PLAINTIFF'S EIGHTH AMENDMENT RIGHTS

COVER PAGE

Tony Potter

FCT. Elkton-Low
P.Q. BOX 10
Lisbon, Ohio 44432
Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 2 of 7. PagelD #: 2

JURISDICTIONAL STATEMENT

fi. This Court has Jurisdiction over this matter pursuant to Title 28 U.S.C.

§1331, and all the Statutes and Constitutional Amendments applicable in this matter.
Also, because all acts, committed and omitted by the defendant(s), complained of
herein were committed or omitted within this Court's Jurisdiction. Finally, the
defendant(s) and the Plaintiff were all either residing or working within this

Court's Jurisdiction at the time al] acts were committed or omitted.
 

Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 3 of 7. PagelD#: 3

PARTIES

Fe pesa re re Erol em

PLAINTIFF
2. The Plaintiff is a prisoner in the custody of the Bureau of Prisons, and
has been for the past several years. Plaintiff is currently located a Federal

Correctional Institution Fikton-Low, P.0. BOX 10, Lisbon, Ohio 44432.

DEFENDANT(S )
13. The Defendant(s}, Andrew Schumacher and Dr. J. Dunlop, are, and were at the
times complained of herein, both Employees of the Federal Bureau of Prisons, and

work as Medical Staff Memebers at FC] Elkton-Low.
 

Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 4 of 7. PagelD #: 4

EXHAUSTION OF ADMINISTRATIVE REMEDIES
14. The Plaintiff has Exhausted his Administrative Remedies by filing a BP-8,
BP-9, BP-10, and BP-11, with the appropriate Bureau of Prisons (B.0.P.) agency

authorities, per the Administrative Remedy Procedures for Exhaution.
Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 5o0f 7. PagelD#: 5

CLAIM
W5. The Plaintiff, on or about June 4, 2018, was play cards on the Recreation
Yard at FCI Elkton-Low when his Abdominal Area (Stomach Area), near the Umbilicus,
burst open. Of course, the Plaintiff had been complaining about this Area for
months, but received no Medical Assistance, and received nothing for severe pain.
6. The Plaintiff was rushed to the Hospital, where he remained for four (4)
days. During that four (4) days, the Plaintiff spent two (2) days connected to
an IV Drip, and two (2) days being Examined and Counseled by. Medical Staff. The
Plaintiff, while at the Hospital, received an X-Ray; Cat~Scan; and Ultrasound of
his Abdominal Area (And Other Surrounding Areas), and these Procedures revealed
that the Mesh from Plaintiff's previous Hernia Surgery had Broken Into Pieces and
was disbursed throughout the Plaintiff's Bowels and Intestines. The Procedures
also revealed Pockets and Abscesses within the Plaintiff's Abdominal Area.
1/7. (me of the Doctors, at the Hospital, dug a Wooden Handled Q-Tip (Using The
Wooden End of Q-Tip) into the Plaintiff Abdominal Area, and Yellow Puss and Black
Liguid began to ooze out of the Plaintiff Abdominal Area. The Plaintiff was then,
after further testing of his Abdominal Area, diagnosed with having a Ruptured
Incarcerated Umbilical Hernia; and Methicillin-Resistant Staphylococcus Aureus or
MRSA. The Plaintiff was sent back to PCI Elkton-Low and only received 'tiound Care’
and a few days of Medication.

18. The Plaintiff:continued to complain:to the FCI Elkton Medical Staff, °°. .°

specifically the defendants (Andrew Schumacher, PA; and Dr. |}. Dulop, Medical

Doctor) who were Plaintiff's Primary Care Givers, about the Severe Abdominal Pain,
and the fact that Plaintiff's Abdominal Area Skin would appear to be healing,
although continuously draining, but, would then Rupture or Burst back open with
the same Yellow Puss and Black Liquid oozing out, for the next five (5) months.

19. Until October 8, 2018, when the Plaintiff had to once again be rushed out to
Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 6 of 7. PagelD #: 6

the outside Hospital because his Abdominal Area had another severe Rupture. The
Plaintiff was bandaged up and sent back to FCI Elkton-Low, where he received only
‘Viound Care’ and a few days Medication.
110. Also, in October of 2018, the Plaintiff was scheduled for a Hernia Surgery,
on his Incarcerated Umbilicus Hernia, and a fourteen (14) day stay in the Hospital.
However, instead of doing the Hernia Surgery on the Left-Side of his Abdominal Area
the Pre-Surgical Examination revealed a Pocket of Broken Mesh, surrounded by MRSA,
on the Right-Side of his Abdominal Area, a 4 X 4 Inch Hole/Incision was made for
removal of the Mesh. The Plaintiff was returned to FCI Elkton-Low for 'Wound Care'
only, and given a few days of Medication.
11. The Plaintiff, after the above stated Surgical Procedure, had to continuously
complain, and write Administrative Remedy Request (Complaints), concerning his
severe Abdominal Pain; The Continuous Leaking of Yellow Puss and Black Liquid from
his Abdominal Area; The MRSA Instestinal Infection for which Plaintiff received no
Medical Treatment, before the defendant(s) would prescribe Plaintiff any Antibiotics,
and even then the Plaintiff only received Antibiotics for a few weeks.
112. The Plaintiff, since his several months of complaining of Abdominal Pain and
Discomfort and then: his. Abdominal Rupture on June 4, 2018, has spent over one (1)
year in Severe Pain, constantly complaining about his Abdomen Continuously Bursting
or Ruputuring and Continuously Leaking Yellow Puss and Black Liquid, and his
Extremely Painful Incarcerated Umbilicus Hernia, which was never Operated on or
Repaired, but, receiving no proper Medical Treatment from the defendant(s). Even
though the Plaintiff was seen several times by the defendant(s}, and other Medical
Staff, the Plaintiff did not receive any proper Medical Treatment, and the Plaintiff
has been suffering, for over (1) year, with a Severely Painful MRSA Abdominal
Infection, an Extremely Painful Incarcerated Umbilicus Hernia, and Continuous Leaking

and Rupturing of Yellow Puss and Black Liquid from his Abdominal Area.
Case: 4:19-cv-02358-BYP Doc #:1 Filed: 10/09/19 7 of 7. PagelD#: 7

13. The Plaintiff has submitted, along with this Complaint, a Motion To Hold
this Civil Action In Abeyance Until His Release And Counsel Enters An Appearance
And Amends Plaintiff's Complaint. The Plaintiff's Amended Complaint will contain
more ‘Specific Details’ of the Defendants' Involvement and Interaction with the
Plaintiff, and how the Defendants were Deliberately Indifferent to Plaintiff, and
all Details concerning Defendants’ Liability in this matter.

REQUESTED RELIEF
114. The Plaintiff, in the form of Requested Relief for this ."Preliminary
Complaint," requests that this Court enter a Judgment in favor of the Plaintiff

for the Sum Certain Amount of $10,000,000.00 (Ten-Million-Dollars). This Requested

Relief is subject to change with Amendment of Complaint.

Respectfully submitted,

 

Tony Potter, Plaintiff
FCI Elkton-Low

P.0. Box 10

Lisbon; Ohio 44432
